Rothrook, Ch. J.
*5141. statute of ivteifaetioji 5s otiier state. ' *513I. It is conceded that, at the time the *514alleged contract was made and services rendered, the defendant was a resident of the State of Illinois, and that he has ever since that time resided, and now resides, there. The principal question presented is whether the action is barred by the statute of limitations.
The court gave to the jury the following instruction: “7. If you find from the evidence that, at the time of performing the service and for five years thereafter, the defendant continued to reside in the State of Illinois, and that that was his place of residence during said time, and that he has never resided in Iowa, then you ax*e instructed that this action would be barred by the statute of limitations, and you will fixxd for the defendant.”
An instructioxx was asked by plaintiff that, if the “defendant has been a non-resident of the State of Iowa from about the time the cause of action accrued until the commencement of this action, ” the statute of limitations did not run in defendant’s favor during such non-residence. This instruction was refused.
It was shown upon the trial that by the statute of Illinois actions of this character are barred in five years after the cause of action accrues. This action accrued to the plaintiff in 1855. It was not local in its character. It is true it was a contract made and to be performed in this State. But it was a contract upon which a personal action could be maintained in any court where jurisdiction of the person of the defexxdant could be obtained. It was fully barred by the statute of Illinois, because not brought within five years, and being thus barred by the laws of Illinois it was also barred by the laws of this State. Revision, § 2746.
It is argued that the time of defeixdaxxt’s residence in Illinois should not be computed, because the cause of action arose in this State.
Section 2746 of the Revision is in these words: “But when a cause of action has been fully barred by the laws of any country, where the defendant has previously resided, such *515bar shall be the same defense here as though it had arisen under the provisions of this chapter.”
This section applies to actions generally, whether they arose within or without the State. The phrase “as though it had arisen,” etc., has reference to the bar of the action, and not to actions arising in this State.
This construction, we think, is manifest. It is also strengthened by the fact that the Legislature, in 1870, amended said section so that it should not apply to causes of action arising within this State.
Without further discussion, we think the question involved in this ease was fully determined in Thompson v. Read, 41 Iowa, 48.
The opinion in that case is not inconsistent with Weaver v. Carpenter, 42 Iowa, 343. In the last named case the action was local, being for the recovery of land, and could not be barred by the laws of another State, because no action could be maintained there.
II. It is insisted that there was no proper evidence as to the statute of limitations of the State of Illinois. We think that the volume of statutes introduced in evidence by defendant was sufficiently proved to be commonly admitted in evidence in the courts of Illinois, to justify the court below in allowing the -same to be introduced upon the trial. See Code, § 3718.
Aeeirmed.